Citation Nr: 1734294	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  10-23 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to herbicide agent exposure.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to herbicide agent exposure.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1968 to March 1971, to include verified service in the Republic of Vietnam from October 1968 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In a December 2015 statement, the Veteran withdrew his previous request for a hearing before the Board.  Accordingly, the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.704(e) (2016).

The Veteran's claims were remanded by the Board in February 2017 to provide him with VA examinations, which were performed in March 2017.  The remand directives also instructed the RO to readjudicate his claims in a Supplemental Statement of the Case, which was accomplished in May 2017.  Accordingly, the Board finds that there has been substantial compliance with its remand directives and that it may fairly and properly proceed with adjudicating the Veteran's claim for hypertension.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

For reasons set forth below, the issues of entitlement to service connection for COPD and service connection for PTSD are addressed in the REMAND that follows the ORDER of this decision.


FINDING OF FACT

The competent and probative evidence of record does not demonstrate that the Veteran's hypertension manifested during or within one year of separation from active duty service or that it is due to his active duty service, to include as due to exposure to herbicide agents.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

With respect to the Veteran's claim for service connection for hypertension, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

VA's duty to notify was satisfied by letters dated June and July 2008, October 2009, and March 2016.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded an adequate VA examination where in the examiner considered the evidence of record and provided an opinion on the etiology of the Veteran's hypertension with supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

Legal Criteria

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

VA regulations also provide that certain chronic diseases, such as hypertension, are presumed to have been incurred in service if manifested to a compensable degree within one year of separating from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Finally, although VA regulation also provides for presumptive service connection for certain disabilities due to presumed exposure to herbicide agents during service, hypertension is not subject to the presumption.  38 U.S.C.A. § 1116, 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Notwithstanding the foregoing, a veteran may still establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Factual Background and Analysis

The Veteran claims his hypertension is due to his exposure to herbicide agents during active duty service.  The Veteran had verified service in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).

Service treatment records are negative for evidence of hypertension.  There is no medical evidence suggesting the presence of hypertension during the Veteran's active duty service or within one year of his discharge from service.  The Veteran reported he was first diagnosed with hypertension in 1994, approximately 23 years following the Veteran's separation from active duty service, and the earliest objective medical evidence of a diagnosis of hypertension is dated 1995, approximately 24 years following the Veteran's separation from active duty service.

At a March 2017 VA hypertension examination, the examiner found the Veteran's hypertension was less likely than not due to his active duty service, to include as due to exposure to herbicide agents.  The examiner reasoned that medical literature reflects that established risk factors for hypertension include increased age, black race, obesity, family history of hypertension, and lifestyle choices (high sodium diet, sedentary activity, and alcohol use).  Statistics from the Center of Disease Control from 2013 document a prevalence of hypertension in approximately 32 percent of adults age 40 to 59 based on age alone.  The Veteran's service treatment records are negative for a diagnosis of hypertension during his active service and medical records document a diagnosis of hypertension between 1995 and 2002, corresponding to an age of 48 years or older for the Veteran.  The examiner further reasoned that the conclusion by the Institute of Medicine of National Academies that there is "limited or suggestive evidence" of an association between exposure to herbicide agents and hypertension also indicates that "a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  The examiner weighed the known risk factors for hypertension against the "limited or suggestive evidence" of an association between herbicide agent exposure and hypertension and determined that the Veteran's age and race were the more likely contributors to his hypertension.

Based on the foregoing, the Board finds that service connection for hypertension is not warranted.  There is no medical evidence of record providing a link between the Veteran's hypertension and his active duty service or any evidence suggesting that it was present within one year after his discharge from active duty service.  Moreover, the March 2017 medical opinion is against the claim.  The Board finds that this opinion is adequate for adjudication purposes because it was preceded by a comprehensive review of the record and was supported by a well-reasoned explanation for the determination that the Veteran's hypertension was less likely than not due to his active duty service.

While the Board recognizes that the Veteran may sincerely believe that his hypertension is the result of his active service, to include as due to exposure to herbicide agents, as a lay person, he does not possess the medical expertise required to make this determination.  See 38 C.F.R. § 3.159(a); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (finding that assertions, in the absence of evidence that a veteran has the expertise to render opinions about medical matters, are not probative).

The Board acknowledges the Veteran's honorable service to our country and is sympathetic to the fact that he has medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).  The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached.  

Accordingly, service connection for hypertension is not warranted.  The Board has considered the benefit of the doubt doctrine, but as the preponderance of the evidence is against the Veteran's claim, it is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

Service connection for hypertension is denied.



	(CONTINUED ON NEXT PAGE)


REMAND

Service Connection for COPD

At a March 2017 VA mental health examination, the Veteran indicated he was unable to work due to his coronary artery disease and COPD and that he was in the process of appealing a denial for Social Security Administration (SSA) disability benefits.  Accordingly, a remand is required to obtain the Veteran's outstanding SSA disability records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (holding that where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Service Connection for PTSD

In February 2017, the Board remanded the Veteran's claim for entitlement to service connection for a psychiatric disability, to include PTSD.  In a May 2017 decision, the RO granted entitlement to service connection for major depressive disorder as secondary to the Veteran's service connected coronary artery disease, status post heart attack.  That rating decision did not address the Veteran's claim for entitlement to service connection for PTSD and the May 2017 Supplemental Statement of the Case similarly did not readjudicate this issue.

Readjudication of this issue was required by the Board's February 2017 remand directives as well as pursuant to VA regulation based on the receipt of additional pertinent evidence (in this case, the March 2017 VA mental health examination).  See 38 C.F.R. § 19.31(b), (c) (2016).  Accordingly, a remand is required.

The Board notes that on several occasions VA has requested that the Veteran provide information regarding his alleged stressors to support his claim for entitlement to PTSD; however, the Veteran has not provided this information.  The Board wishes to remind the Veteran that VA's duty to assist is not a one way street; if the Veteran wishes help he cannot passively wait for it in circumstances where his own actions are essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In this regard, the Veteran has been informed on numerous occasions that service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a nexus between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  On remand, if and only if the Veteran provides information regarding any claimed in-service stressors, the RO must take appropriate action to verify these claimed stressors.  

Thereafter, if, and only if, any stressors are able to be verified, the Veteran must be provided with a VA examination to determine if he has a diagnosis of PTSD and, if so, if it is related to any of his claimed stressors.  In this regard, the Board notes that because the Veteran's claim was first certified to the Board prior to August 4, 2014, any diagnosis of PTSD must conform to DSM-IV criteria.  See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug. 4, 2014) (codified at 38 C.F.R. § 4.125a (2016)) (providing that "[t]he provisions of this interim final rule shall apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after the effective date of this interim final rule.").

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's Social Security Administration records and associate them with the evidence of record before the Board.

As many requests as are necessary to obtain the named records must be made until the records are received, a response is received that the records do not exist, or it is determined that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).  

If the Veteran's SSA records are unable to be obtained, the Veteran and his representative must be notified of such in accordance with VA regulation and be given an adequate opportunity to respond.  See 38 C.F.R. § 3.159(e).

2.  If, and only if, the Veteran submits additional information with regard to any claimed in-service stressors to support a claim for entitlement to service connection for PTSD, the RO must compile this information, along with all pertinent documents from the claims file, and send it to the Joint Services Records Research Center (JSRRC) or the appropriate verifying agency.

If the Veteran provides information that is insufficient for verification purposes or if the verifying agency requires additional information, the RO must contact the Veteran and his representative, inform them of such, and allow the Veteran an adequate opportunity to respond.

3.  Following completion of steps 1-2 above, if, and only if, the RO is able to verify any of the Veteran's claimed stressors, he must be afforded a VA PTSD examination to determine the etiology of any PTSD diagnosed under DSM-IV criteria.

The Veteran's claims file (to include a copy of this remand) must be made available to the examiner.  The examiner must be advised of all verified stressors.

The examiner should elicit from the Veteran a complete history of his psychiatric symptoms and document such in the examination report.  All indicated tests and studies must be performed, to include the appropriate psychological testing.  Then, following a review of the evidence of record, and with consideration of the Veteran's lay statements, the examiner should:

(a)  First, determine whether the Veteran meets the DSM-IV criteria for PTSD.

(b)  If it is determined that the Veteran has a diagnosis of PTSD under DSM-IV criteria, provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that the diagnosed PTSD is due to the Veteran's verified in-service stressor(s).

The examiner must provide a detailed explanation for the reasons for the opinions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

4.  Following completion of step 1 above, obtain an addendum opinion from, if possible, the medical professional who performed the March 2017 VA respiratory conditions examination.  If he or she is unavailable, another qualified medical professional may provide the requested opinion.  

Following a thorough review of all the medical and lay evidence of record, and with consideration of any Social Security Administration disability benefit records received pursuant to this remand, the medical professional must state:

Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's COPD began in or is etiologically related to his active duty service.

If the medical professional is unable to provide an opinion without resorting to speculation, he or she should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

5.  If, and only if, the Veteran is afforded a VA PTSD examination, he must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

6.  Then, Veteran's claims must be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


